Assumpsit, brought to recover from the defendant his proportional part of a sum paid by the plaintiff as cosurety for one Shelton. Besides the plaintiff and defendant, three other persons were sureties for the said Shelton, all of whom, as well as the estate of Shelton, were insolvent when this suit was commenced. A suit had been brought and judgment obtained by the Bank of Cape Fear against the principal  (378) and all the sureties, and a fi. fa. issued thereon had been levied on certain real estate of the principal, but returned without a sale, whereupon from the same term to which this fi. fa. was returnable avenditioni exponas was issued, commanding a sale of the said property. After the teste, and before the term to which the fi. fa. was returnable, Shelton, the defendant is the execution, died. The venditioni under which the land was sold was tested after the death of Shelton, and no scirefacias, had issued against his heirs, though there had been no intermission in the series of executions. This execution was in the hands of the plaintiff in this suit, who was then the deputy sheriff, and who also had in his hands an execution against the same defendant in favor of one Humphreys, of a teste later than that of the original fi. fa. above spoken of, but prior to the venditioni exponas under which the land was sold. The agent of the said Humphreys bid off the tract of land at the sale under thevenditioni for the sum of $380, and claimed to have that bid applied to the satisfaction of his execution. This was objected to by the plaintiff, Samuel, but no reference of the matter to counsel, and their advice, it was agreed to. The agent of Humphreys, however, having ascertained that the land was not worth the amount of his bid, agreed to assign it to the plaintiff, Samuel, for the sum of $150, which was accordingly done, and no part of the price of this land was applied to the payment of the execution in which the present plaintiff and defendant were interested. It was not shown whether a credit for the price of the said land had been given on Humphreys' execution, or that satisfaction had been entered thereon.
The defendant's counsel contended that the execution against Shelton and the present plaintiff and the defendant and others was entitled to a credit for the whole or at least a part of the price of this land. But the court instructed the jury that the sale of the land was void, and, if it were not, the appropriation of it by the plaintiff, Samuel, as deputy sheriff, to the Humphreys' execution could not be objected to by the present defendant in this action, and that the present plaintiff, having in fact paid the execution out of his own money, was (379) entitled to receive his proportional part from the defendant. The counsel then objected that the plaintiff could only recover a fifth part of what he had paid, that being his aliquot proportion according to the *Page 282 
number of sureties; but the court held that, as the other cosureties were insolvent, he could recover one-half. The jury, under these instructions, found a verdict for the plaintiff for one-half of the amount he had paid.
Judgment being rendered pursuant to this verdict, the defendant appealed.
On the first point in the cause we concur with his Honor. The fieri facias in favor of the bank, which was the first in turn, had been levied by the sheriff on the land of Shelton in his lifetime, and, although it was not sold under that fi. fa., it still remained in custodialegis at the death of Shelton, and descended to his heirs cum onere. TheVenditioni in favor of the bank, which issued from the term to which thefi. fa. had been returned, was not to authorize a levy, but to compel a sale of the land which had been previously levied on under the fi. fa. Bowenv. McCullough, 4 N.C. 684. That issuing the venditioni, would have been the proper made to proceeding by the bank to have the land subjected to the satisfaction of its debt, in case Shelton had been alive, is established by several cases. Barden v. McKinne, 11 N.C. 279; Seawellv. Bank, 14 N.C. 279; Tarkinton v. Alexander, 19 N.C. 87. The circumstances of the death of Shelton after his land had been thus levied on for the satisfaction of the bank debt does, we think, alter the case. The heir of Shelton might have a debt against his ancestors, standing in equal degree, in all its circumstances, with the bank debt. The law, in such a case, would permit him to retain the real assets to satisfy himself first. The heir may have paid the bank debt or paid other executions against the land in favor of other creditors of prior teste. The widow of Shelton (if he left one) was entitled to dower in the land, although it had (380) been levied on by the sheriff under the fi. fa. Frost v. Etheridge,  12 N.C. 30. The heir might and ought to assign her the dower by metes and bounds in the land. The reversion, it is true, would be subject to the venditioni; but it seems to us the heir should have a day in court for the purpose of showing all or any these things. We know of no adjudication in the State courts on the subject, but we take it that thevenditioni was void which issued at the instance of the bank on the said levy without a scire facias to the heirs. Of course, the case is different with regard to personal property levied on in the lifetime of the original defendant.
We think, however, the judge erred in his charge on the second point. In a court of law each surety is responsible to his cosurety for an aliquot proportion of the money for which they were bound, ascertained by the number of sureties merely, without regard to the insolvency of any one *Page 283 
or more of the cosureties. In equity it is different. Powell v. Matthis,ante, 83, where all the authorities are cited and the difference of the rule in the two courts explained.
PER CURIAM.                                           New trial awarded.
Cited: Parish v. turner, 27 N.C. 282; Aycock v. Harrison, 65 N.C. 9;S. c., 71 N.C. 435; Halso v. Code, 82 N.C. 164; Barfield v. Barfield,113 N.C. 235.
(381)